04/15/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs March 3, 2020

            EDDIE H. PITTMAN v. SHAWN PHILLIPS, WARDEN

                    Appeal from the Circuit Court for Lake County
                     No. 19-CR-10658    R. Lee Moore, Jr., Judge


                             No. W2019-01474-CCA-R3-HC


The petitioner, Eddie H. Pittman, appeals the summary dismissal of his petition for writ
of habeas corpus, which petition challenged his 2015 Madison County Circuit Court jury
conviction of reckless aggravated assault. Discerning no error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which TIMOTHY L.
EASTER, and J. ROSS DYER, JJ., joined.

Eddie H. Pittman, Tiptonville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Assistant
Attorney General; Jerry Woodall, District Attorney General; and Andrew Craig Coulam,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                 The Madison County Grand Jury charged the petitioner with two counts of
attempted first degree murder, one count of especially aggravated burglary, and one count
of aggravated assault for his March 7, 2014 assault of the victim, Rodricus Morris. Prior
to trial, the trial court “modified the indictment” to reflect the parties’ agreement that the
second count of attempted first degree murder should be dismissed. The case proceeded
to trial on the remaining three counts in 2015, and a Madison County Circuit Court jury
convicted the petitioner of the lesser included offenses of felony reckless endangerment,
aggravated criminal trespass, and reckless aggravated assault. The trial court merged the
conviction of felony reckless endangerment into the conviction of reckless aggravated
assault and imposed a sentence of 12 years’ incarceration aligned consecutively to the
sentence of 11 months and 29 days that was imposed for his conviction of aggravated
criminal trespass. On direct appeal, the petitioner challenged the sufficiency of the
convicting evidence and the propriety of the sentence. This court affirmed the judgments
of the trial court, and the petitioner did not file an application for permission to appeal to
our supreme court. See generally State v. Eddie H. Pittman, No. W2016-00745-CCA-
R3-CD (Tenn. Crim. App., Jackson, May 16, 2017).

              In a July 2019 petition for writ of habeas corpus, the petitioner alleged
entitlement to habeas corpus relief on grounds that the judgment for his conviction of
reckless aggravated assault was void because “count three (3) of superseding indictment
#15-58” did “not charge petitioner with the offense of aggravated assault.” The habeas
corpus court summarily dismissed the petition, finding that the petitioner had failed to
state a cognizable claim for habeas corpus relief. The court noted that “[i]t is obvious
that the court charged the jury with reckless aggravated assault as a lesser included
offense of aggravated assault.”

              In this appeal, the petitioner argues that the trial court erred by summarily
dismissing his petition, asserting that the habeas corpus court “failed to address” his “true
argument that count three of indictment #15-58, under which count three” the court
“imposed conviction and sentencing . . . for reckless aggravated assault, does not charge
. . . the offense of aggravated assault nor reckless aggravated assault.” The State
contends that the habeas corpus court did not err.

               “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s
decision is, therefore, “de novo with no presumption of correctness afforded to the
[habeas corpus] court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d
406, 408 (Tenn. 2006)). The writ of habeas corpus is constitutionally guaranteed, see
U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for
more than a century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained
of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of
habeas corpus may be granted only when the petitioner has established a lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate
release because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v.
Galloway, 45 Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus
petition is to contest a void, not merely a voidable, judgment. State ex rel. Newsom v.
Henderson, 424 S.W.2d 186, 189 (Tenn. 1968). A void conviction is one which strikes at
the jurisdictional integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn.

                                              -2-
1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella
v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

               Initially, the State correctly observes that the petitioner exhibited to his
petition for writ of habeas corpus only the first three counts of the superseding
indictment. The record reflects that the four-count superseding indictment charged the
petitioner with two alternative counts of attempted first degree murder, one count of
especially aggravated burglary, and one count of aggravated assault. As the petitioner
notes in his petition for writ of habeas corpus, the State dismissed the second count of the
indictment, which charged attempted first degree murder, prior to trial. Thus, the case
proceeded to trial on three counts: attempted first degree murder, especially aggravated
burglary, and aggravated assault. The petitioner was convicted of three lesser included
offenses, felony reckless endangerment, aggravated criminal trespass, and reckless
aggravated assault, that aligned with the charged offenses. To be sure, the judgment form
for the petitioner’s conviction of reckless aggravated assault indicates that the judgment
was rendered on “Count 3” of the indictment. In all likelihood, this memorialization
reflects a renumbering of the counts following the pretrial dismissal of the second count
of the indictment. Even if that was not the case, however, the inclusion of “Count 3” on
the judgment form for the petitioner’s conviction of reckless aggravated assault would
not render that judgment void. Instead, it would be, at most, a clerical error that could
easily be remedied by the trial court at any time.

              Accordingly, we affirm the judgment of the habeas corpus court.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-